Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claims are deemed to be free of the prior art.  The closest prior art is Harper et al. (US 20020160378 A1), which teaches transformation of plants, including orchid species, with a variety of stress-related polypeptides including the chaperonins HSP60 and HSP40.  However, Harper et al. does not disclose or teach the introduction of said HSPs into a plant wherein the plant is otherwise modified to express a PEPC comprising an aspartate at position 509 relative to SEQ ID NO:4.  While such sequences were known from limited genome-sequencing projects, the prior art does not ascribe any function to the type of PEPCs described by Applicant and the prior art does not otherwise appear to teach or suggest any rationale to combine the expression of an exogenous HSP40, HSP60 or HSP70 in a plant that has been modified to express a PEPC comprising an aspartate at position 509 relative to SEQ ID NO:4.  As such, constructs that comprise these disparate components are also not obvious in view of the teachings of the prior art.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662